Citation Nr: 1729136	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-30 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for lumbosacral strain (previously rated as low back condition to include tailbone strain). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S.R.


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had active duty service from June 1997 to September 1997 and from May 2001 to May 2005. 

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge in June 2014; a transcript of that proceeding has been associated with the claims file.

This matter was previously before the Board in January 2015, at which time it was remanded for further development of the record. 

In an April 2015 rating decision, the RO increased the disability rating for lumbosacral strain from 0 percent to 10 percent, effective May 14, 2010 (i.e., the date of claim for an increased rating). But see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, a substantial amount of relevant evidence has been added to the record since the most recent supplemental statement of the case (SSOC) addressing the Veteran's increased rating claim.  Specifically, since issuance of the July 2015 SSOC, the AOJ has added to the record relevant information pertaining to the claim on appeal to include an April 2016 VA Back DBQ, VA treatment records, medical evidence from the Social Security Administration (SSA), and private treatment records (e.g., Kaiser Permanente clinical records).  As this appeal is being remanded for other action, the RO will have the opportunity on remand to review the evidence received since the relevant SSOC and issue a new SSOC. 38 C.F.R. §§ 19.31, 20.1304(c) (2016).

The Veteran was provided VA Back examinations in April 2015 and April 2016, which is fairly recent and contemporaneous in time.  Nonetheless, subsequent to the VA examinations, the Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  After reviewing the VA spine examinations of record, the Board finds that they are incomplete and require further medical guidance, in light of the recent holding in Correia.  As the previous VA spine examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding records of VA treatment. 

2. Take the appropriate action(s) to ensure that the Veteran's VRE folder is scanned into VBMS. 

3. Thereafter, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his low back disability.  

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination of the Veteran, the examiner should respond to each of the following:

a. Please list the ranges of motion of the Veteran's back in all directions.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

b. Does the back exhibit weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability?  If possible, these determinations should be expressed in terms of the degree of additional range of motion lost due to these symptoms. If such quantification is not possible, the examiner must explain the basis for being unable to provide the requested information.

c. Does pain significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time?  These determinations should also, if possible, be portrayed in terms of the degree of additional range of motion lost due to pain on use or during flare-ups.  If such quantification is not possible, the examiner must explain the basis for being unable to provide the requested information.

d. Determine the extent, if any, of neurological impairment associated with the service-connected lumbar spine disability.  Identify the nerve or nerves that are involved and identify whether there is complete or incomplete paralysis.  Any incomplete paralysis should be should be stated in terms of whether it is mild, moderate, moderately severe, or severe.

e. The examiner should also state whether the Veteran has incapacitating episodes of low back pain, and if so, the duration of the episodes.

f. Finally, the examiner should discuss the impact, if any, as well as a full description of the effects, that the Veteran's lumbar spine disability has upon his ability to perform ordinary activities of daily living. 

The examiner must provide a rationale for each of the opinions that takes into account the Veteran's reports of his history and his current symptoms.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4. Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, which should include all evidence received since the issuance of the last SSOC, and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




